Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”), dated as of August 3, 2005, is made by and
among SSA Global Technologies, Inc., a Delaware corporation (“Parent”), and the
Stockholders Listed on Schedule 1 attached hereto (each individually a
“Stockholder” and collectively the “Stockholders”).

 

WITNESSETH:

 

WHEREAS, immediately prior to the execution of this Agreement, Parent, SSA-E
Merger Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), SSA-E Acquisition Subsidiary Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Acquisition Sub”), and E.piphany,
Inc., a Delaware corporation (the “Company”), have entered into an Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”), pursuant to which
the parties thereto have agreed, upon the terms and subject to the conditions
set forth therein, to consummate the Asset Purchase (as defined in the Merger
Agreement) and to merge Sub with and into the Company (the “Merger”); and

 

WHEREAS, each Stockholder owns the number of shares of common stock, $0.0001 par
value per share, of the Company (the “Company Common Stock”) set forth opposite
such Stockholder’s name on Schedule 1 hereto (such shares of Company Common
Stock, together with any other shares of capital stock of the Company acquired
by such Stockholder after the date hereof and during the term of this Agreement,
including any shares of capital stock issued upon the exercise of any warrants
or options, the conversion of any convertible securities or otherwise, being
collectively referred to herein as the “Subject Shares”); and

 

WHEREAS, as inducement and a condition to entering into the Merger Agreement,
Parent has required Stockholders to agree, and Stockholders have agreed, to
enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

 


SECTION 1.               CERTAIN DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED
ELSEWHERE HEREIN, CAPITALIZED TERMS USED AND NOT DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE MERGER AGREEMENT.  FOR PURPOSES OF
THIS AGREEMENT:


 


(A)           “BENEFICIALLY OWN” OR “BENEFICIAL OWNERSHIP” WITH RESPECT TO ANY
SECURITIES MEANS HAVING “BENEFICIAL OWNERSHIP” OF SUCH SECURITIES AS DETERMINED
PURSUANT TO RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”).  WITHOUT DUPLICATIVE COUNTING OF THE SAME SECURITIES BY
THE SAME HOLDER, SECURITIES BENEFICIALLY OWNED BY A PERSON INCLUDE SECURITIES
BENEFICIALLY OWNED BY ALL OTHER PERSONS WITH WHOM SUCH PERSON WOULD CONSTITUTE A
“GROUP” WITHIN THE MEANING OF SECTION 13(D) OF THE EXCHANGE ACT WITH RESPECT TO
THE SECURITIES OF THE SAME ISSUER.

 

--------------------------------------------------------------------------------


 


SECTION 2.               REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.  EACH
STOCKHOLDER REPRESENTS AND WARRANTS SEVERALLY, BUT NOT JOINTLY, TO PARENT AS
FOLLOWS:


 


(A)           OWNERSHIP OF SHARES.  SUCH STOCKHOLDER IS A RECORD OWNER AND
BENEFICIAL OWNER OF THE SUBJECT SHARES SET FORTH OPPOSITE SUCH STOCKHOLDER’S
NAME ON SCHEDULE 1.  ON THE DATE HEREOF, THE SUBJECT SHARES (INCLUDING THE
OPTIONS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON SCHEDULE 1) CONSTITUTE ALL
OF THE SHARES OF THE COMPANY COMMON STOCK OWNED OF RECORD OR BENEFICIALLY OWNED
BY SUCH STOCKHOLDER.  THERE ARE NO OUTSTANDING OPTIONS OR OTHER RIGHTS TO
ACQUIRE FROM SUCH STOCKHOLDER OR OBLIGATIONS OF SUCH STOCKHOLDER TO SELL OR TO
ACQUIRE, ANY SHARES OF THE COMPANY COMMON STOCK.  WITH RESPECT TO THE SHARES OF
COMPANY COMMON STOCK HELD BY IT, EACH STOCKHOLDER HAS VOTING POWER AND POWER TO
ISSUE INSTRUCTIONS WITH RESPECT TO THE MATTERS SET FORTH IN SECTIONS 4 AND 5
HEREOF, POWER OF DISPOSITION, POWER OF CONVERSION, POWER TO DEMAND APPRAISAL
RIGHTS AND POWER TO AGREE TO ALL OF THE MATTERS SET FORTH IN THIS AGREEMENT, IN
EACH CASE WITH RESPECT TO ALL OF THE SUBJECT SHARES WITH NO LIMITATIONS,
QUALIFICATIONS OR RESTRICTIONS ON SUCH RIGHTS, SUBJECT TO APPLICABLE SECURITIES
LAWS AND THE TERMS OF THIS AGREEMENT.


 


(B)           POWER; BINDING AGREEMENT.  SUCH STOCKHOLDER HAS THE LEGAL
CAPACITY, POWER AND AUTHORITY TO ENTER INTO AND PERFORM ALL OF SUCH
STOCKHOLDER’S OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED AND CONSTITUTES A VALID AND BINDING AGREEMENT
OF SUCH STOCKHOLDER, ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH ITS
TERMS EXCEPT THAT (I) SUCH ENFORCEMENT MAY BE SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND
INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE
DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR
MAY BE BROUGHT.


 


(C)           NO CONFLICTS.  NONE OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH STOCKHOLDER, THE CONSUMMATION BY SUCH STOCKHOLDER OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR COMPLIANCE BY SUCH STOCKHOLDER WITH ANY OF
THE PROVISIONS HEREOF SHALL (I) RESULT IN A VIOLATION OR BREACH OF, OR
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE
RISE TO ANY THIRD PARTY RIGHT OF TERMINATION, CANCELLATION, MATERIAL
MODIFICATION OR ACCELERATION) UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS
OF ANY NOTE, LOAN AGREEMENT, BOND, MORTGAGE, INDENTURE, LICENSE, OR MATERIAL
CONTRACT, COMMITMENT, ARRANGEMENT, UNDERSTANDING, AGREEMENT OR OTHER INSTRUMENT
OR OBLIGATION OF ANY KIND TO WHICH SUCH STOCKHOLDER IS A PARTY OR BY WHICH SUCH
STOCKHOLDER OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND, OR (II) VIOLATE ANY
ORDER, WRIT, INJUNCTION, DECREE, JUDGMENT, ORDER, STATUTE, RULE OR REGULATION
APPLICABLE TO SUCH STOCKHOLDER OR THE SUBJECT SHARES.


 


(D)           RELIANCE.  EACH STOCKHOLDER UNDERSTANDS AND ACKNOWLEDGES THAT EACH
OF PARENT AND SUB IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON SUCH
STOCKHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


SECTION 3.               DISCLOSURE.  EACH STOCKHOLDER HEREBY AGREES TO PERMIT
THE COMPANY TO PUBLISH AND DISCLOSE IN THE PROXY STATEMENT (INCLUDING ALL
DOCUMENTS AND SCHEDULES FILED WITH THE SECURITIES AND EXCHANGE COMMISSION), AND
ANY PRESS RELEASE OR OTHER DISCLOSURE DOCUMENT WHICH THE COMPANY, IN ITS
REASONABLE DISCRETION, DETERMINES TO BE REQUIRED BY LAW OR NECESSARY IN
CONNECTION WITH THE MERGER AND ANY TRANSACTIONS RELATED THERETO, SUCH
STOCKHOLDER’S

 

--------------------------------------------------------------------------------


 


IDENTITY AND OWNERSHIP OF THE COMPANY COMMON STOCK AND THE NATURE OF SUCH
STOCKHOLDER’S COMMITMENTS, ARRANGEMENTS AND UNDERSTANDINGS UNDER THIS AGREEMENT.


 


SECTION 4.               CERTAIN PROHIBITED TRANSFERS.  PRIOR TO THE TERMINATION
OF THIS AGREEMENT, EACH STOCKHOLDER AGREES, SUBJECT TO SUCH STOCKHOLDER’S RIGHT
TO SELL THE SUBJECT SHARES IN BONA FIDE TRANSACTIONS, NOT TO, DIRECTLY OR
INDIRECTLY:


 


(I)            GRANT ANY PROXY, GRANT ANY POWER OF ATTORNEY, DEPOSIT ANY OF THE
SUBJECT SHARES INTO A VOTING TRUST OR ENTER INTO A VOTING AGREEMENT OR
ARRANGEMENT WITH RESPECT TO THE SUBJECT SHARES IN VIOLATION OF THIS AGREEMENT;
OR


 


(II)           TAKE ANY OTHER ACTION THAT WOULD MAKE ANY REPRESENTATION OR
WARRANTY OF SUCH STOCKHOLDER CONTAINED HEREIN UNTRUE OR INCORRECT OR HAVE THE
EFFECT OF PREVENTING OR DISABLING SUCH STOCKHOLDER FROM PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 5.               VOTING OF THE COMPANY COMMON STOCK.  EACH STOCKHOLDER
HEREBY AGREES THAT, DURING THE PERIOD COMMENCING ON THE DATE HEREOF AND
CONTINUING UNTIL THE FIRST TO OCCUR OF (A) THE EFFECTIVE TIME OR (B) TERMINATION
OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, AT ANY MEETING (WHETHER ANNUAL
OR SPECIAL AND WHETHER OR NOT AN ADJOURNED OR POSTPONED MEETING) OF THE HOLDERS
OF COMPANY COMMON STOCK, HOWEVER CALLED, OR IN CONNECTION WITH ANY WRITTEN
CONSENT OF THE HOLDERS OF COMPANY COMMON STOCK, SUCH STOCKHOLDER WILL APPEAR AT
THE MEETING OR OTHERWISE CAUSE THE SUBJECT SHARES TO BE COUNTED AS PRESENT
THEREAT FOR PURPOSES OF ESTABLISHING A QUORUM AND VOTE OR CONSENT (OR CAUSE TO
BE VOTED OR CONSENTED) ALL OF THE SUBJECT SHARES:


 


(I)            IN FAVOR OF THE ADOPTION OF THE MERGER AGREEMENT AND THE APPROVAL
OF THE MERGER, THE ASSET PURCHASE AND THE OTHER ACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT AND THIS AGREEMENT AND ANY ACTIONS REQUIRED IN FURTHERANCE
THEREOF AND HEREOF; AND


 


(II)           EXCEPT AS OTHERWISE AGREED TO IN WRITING IN ADVANCE BY PARENT IN
ITS SOLE DISCRETION, AGAINST THE FOLLOWING (OTHER THAN THE MERGER, THE ASSET
PURCHASE AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER
AGREEMENT):  (A) ANY ACQUISITION PROPOSAL AND (B) ANY ACTION OR AGREEMENT THAT
WOULD, TO THE KNOWLEDGE OF SUCH STOCKHOLDER, RESULT IN A BREACH IN ANY MATERIAL
RESPECT OF ANY COVENANT, REPRESENTATION OR WARRANTY OR ANY OBLIGATION OR
AGREEMENT OF THE COMPANY UNDER THE MERGER AGREEMENT OR THIS AGREEMENT.


 


SECTION 6.               IRREVOCABLE PROXY.


 


(A)           EACH STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO, AND APPOINTS,
SHELLEY ISENBERG AND KIRK ISAACSON, OR EITHER OF THEM, IN THEIR RESPECTIVE
CAPACITIES AS OFFICERS OF PARENT, AND ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED
TO ANY SUCH OFFICE OF PARENT, AND EACH OF THEM INDIVIDUALLY, SUCH STOCKHOLDER’S
PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTION),
FOR AND IN THE NAME, PLACE AND STEAD OF SUCH STOCKHOLDER, TO VOTE OR CAUSE TO BE

 

--------------------------------------------------------------------------------


 


VOTED THE SUBJECT SHARES AT ANY MEETING OF THE STOCKHOLDERS OF THE COMPANY OR AT
ANY ADJOURNMENT OR POSTPONEMENT THEREOF:


 


(I)            IN FAVOR OF THE ADOPTION OF THE MERGER AGREEMENT AND THE APPROVAL
OF THE MERGER, THE ASSET PURCHASE AND THE OTHER ACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT AND THIS AGREEMENT AND ANY ACTIONS REQUIRED IN FURTHERANCE
THEREOF AND HEREOF; AND


 


(II)           EXCEPT AS OTHERWISE AGREED TO IN WRITING IN ADVANCE BY PARENT IN
ITS SOLE DISCRETION, AGAINST THE FOLLOWING (OTHER THAN THE MERGER, THE ASSET
PURCHASE AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE MERGER
AGREEMENT):  (A) ANY ACQUISITION PROPOSAL AND (B) ANY ACTION OR AGREEMENT THAT
WOULD, TO THE KNOWLEDGE OF SUCH STOCKHOLDER, RESULT IN A BREACH IN ANY MATERIAL
RESPECT OF ANY COVENANT, REPRESENTATION OR WARRANTY OR ANY OBLIGATION OR
AGREEMENT OF THE COMPANY UNDER THE MERGER AGREEMENT OR THIS AGREEMENT.


 


(B)           EACH STOCKHOLDER REPRESENTS THAT ANY PROXIES HERETOFORE GIVEN IN
RESPECT OF THE SUBJECT SHARES ARE NOT IRREVOCABLE, AND THAT SUCH PROXIES EITHER
HAVE BEEN OR ARE HEREBY REVOKED.

 


(C)           EACH STOCKHOLDER HEREBY AFFIRMS THAT THE IRREVOCABLE PROXY SET
FORTH IN THIS SECTION 6 IS GIVEN IN CONNECTION WITH THE EXECUTION OF THE MERGER
AGREEMENT, AND THAT SUCH IRREVOCABLE PROXY IS GIVEN TO SECURE THE PERFORMANCE OF
THE DUTIES OF SUCH STOCKHOLDER UNDER THIS AGREEMENT.   EXCEPT AS TO A
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 8 (WHEREUPON THIS
IRREVOCABLE PROXY SHALL BE AUTOMATICALLY REVOKED), EACH STOCKHOLDER HEREBY
FURTHER AFFIRMS THAT THE IRREVOCABLE PROXY IS COUPLED WITH AN INTEREST AND MAY
NOT BE REVOKED, EXCEPT AS BY AMENDMENT OR MODIFICATION IN ACCORDANCE WITH
SECTION 9(C) HEREOF.  EACH STOCKHOLDER HEREBY RATIFIES AND CONFIRMS ALL THAT
SUCH IRREVOCABLE PROXY MAY LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. 
SUCH IRREVOCABLE PROXY IS EXECUTED AND INTENDED TO BE IRREVOCABLE IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 212(E) OF THE DGCL.  THE POWER AND AUTHORITY
HEREBY CONFERRED SHALL NOT BE TERMINATED BY ANY ACT OF SUCH STOCKHOLDER OR BY
OPERATION OF LAW, BY LACK OF APPROPRIATE POWER OR AUTHORITY, OR BY THE
OCCURRENCE OF ANY OTHER EVENT OR EVENTS AND SHALL BE BINDING UPON ALL HIS
REPRESENTATIVES, EXECUTORS, SUCCESSORS AND/OR ASSIGNS.  IF AFTER THE EXECUTION
OF THIS AGREEMENT A STOCKHOLDER SHALL CEASE TO HAVE APPROPRIATE POWER OR
AUTHORITY, OR IF ANY OTHER SUCH EVENT OR EVENTS SHALL OCCUR, PARENT IS
NEVERTHELESS AUTHORIZED AND DIRECTED TO VOTE THE SUBJECT SHARES IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AS IF SUCH LACK OF APPROPRIATE POWER OR
AUTHORITY OR OTHER EVENT OR EVENTS HAD NOT OCCURRED AND REGARDLESS OF NOTICE
THEREOF.


 


SECTION 7.               FIDUCIARY DUTIES.  EACH STOCKHOLDER IS SIGNING THIS
AGREEMENT SOLELY IN SUCH STOCKHOLDER’S CAPACITY AS AN OWNER OF HIS OR HER
RESPECTIVE SUBJECT SHARES, AND NOTHING HEREIN SHALL PROHIBIT, PREVENT OR
PRECLUDE SUCH INDIVIDUAL STOCKHOLDER FROM TAKING OR NOT TAKING ANY ACTION IN HIS
OR HER CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY.


 


SECTION 8.               TERMINATION.  THIS AGREEMENT SHALL TERMINATE ON THE
EARLIEST OF (A) TERMINATION OF THE MERGER AGREEMENT IN ACCORDANCE WITH ITS
TERMS, (B) THE WRITTEN AGREEMENT OF THE PARTIES HERETO TO TERMINATE THIS
AGREEMENT, OR (C) THE EFFECTIVE TIME OF THE MERGER.

 

--------------------------------------------------------------------------------


 


SECTION 9.               MISCELLANEOUS.


 


(A)           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS AND
INSTRUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE
PARTIES, OR ANY OF THEM, WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(B)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY
OPERATION OF LAW OR OTHERWISE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES HERETO.  THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EACH PARTY AND SUCH PARTY’S RESPECTIVE HEIRS,
BENEFICIARIES, EXECUTORS, REPRESENTATIVES AND PERMITTED ASSIGNS.


 


(C)           AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY NOT BE AMENDED,
ALTERED, SUPPLEMENTED OR OTHERWISE MODIFIED OR TERMINATED (OTHER THAN A
TERMINATION UNDER SECTION 8(A) OR SECTION 8(C) OF THIS AGREEMENT) EXCEPT UPON
THE EXECUTION AND DELIVERY OF A WRITTEN AGREEMENT EXECUTED BY THE PARTIES
HERETO.


 


(D)           NOTICES.  ALL NOTICES, REQUESTS, CLAIMS AND DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY DELIVERED
(I) FOUR BUSINESS DAYS AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) ONE BUSINESS DAY AFTER BEING SENT
FOR NEXT BUSINESS DAY DELIVERY, FEES PREPAID, VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE INTENDED RECIPIENT AS SET FORTH
BELOW:

 

 

If to Parent, to:

 

 

 

 

 

SSA Global Technologies, Inc.

 

 

500 West Madison

 

 

Chicago, Illinois 60661

 

 

Attn: General Counsel

 

 

Fax: (312) 593-5955

 

 

 

 

with a copy to:

 

 

 

 

 

Schulte Roth & Zabel

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Attn: Robert B. Loper, Esq./Richard A. Presutti, Esq.

 

 

Tel: (212) 756-2138/(212) 756-2063

 

 

Fax: (212) 593-5955

 

 

 

 

If to the Company, to:

 

 

 

 

 

E.piphany, Inc.

 

 

475 Concar Drive

 

 

San Mateo, California 94402

 

 

Attn: Karen Richardson

 

--------------------------------------------------------------------------------


 

 

 

Fax: (650) 578-7403

 

 

 

 

with a copy to:

 

 

 

 

 

E.piphany, Inc.

 

 

475 Concar Drive

 

 

San Mateo, California 94402

 

 

Attn: Andrew Sherman

 

 

Fax: (650) 240-1734

 

 

 

 

 

with a copy to:

 

 

 

 

 

Wilson Sonsini Goodrich & Rosati

 

 

650 Page Mill Road

 

 

Palo Alto, California 94304

 

 

Attn:

Aaron J. Alter

 

 

 

N. Anthony Jeffries

 

 

Fax: (650) 493-6811

 

If to Stockholder, to the address set forth opposite such Stockholder’s name on
Schedule 1.

 

Any Party may give any notice or other communication hereunder using any other
means (including personal delivery, messenger service, facsimile or ordinary
mail), but no such notice or other communication shall be deemed to have been
duly given unless and until it is actually received by the Party for whom it is
intended.  Any Party may change the address to which notices and other
communications hereunder are to be delivered by giving the other Parties to this
Agreement notice in the manner herein set forth.

 


(E)           SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT WHICH IS
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY
OR UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING
TERMS AND PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  IF ANY PROVISION OF THIS AGREEMENT IS SO BROAD AS TO BE
UNENFORCEABLE, THE PROVISION SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS
ENFORCEABLE.


 


(F)            SPECIFIC PERFORMANCE.  THE PARTIES ACKNOWLEDGE THAT MONEY DAMAGES
WOULD NOT BE AN ADEQUATE REMEDY AT LAW IF ANY PARTY FAILS TO PERFORM IN ANY
MATERIAL RESPECT ANY OF ITS OBLIGATIONS HEREUNDER AND ACCORDINGLY AGREE THAT
EACH PARTY, IN ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW
OR IN EQUITY SHALL BE ENTITLED TO SEEK TO COMPEL SPECIFIC PERFORMANCE OF THE
OBLIGATIONS OF ANY OTHER PARTY UNDER THIS AGREEMENT, WITHOUT THE POSTING OF ANY
BOND, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT IN ANY COURT
OF THE UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION, AND IF ANY ACTION
SHOULD BE BROUGHT IN EQUITY TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT,
NONE OF THE PARTIES HERETO SHALL RAISE THE DEFENSE THAT THERE IS AN ADEQUATE
REMEDY AT LAW.  NO REMEDY SHALL BE EXCLUSIVE OF ANY OTHER REMEDY.  ALL AVAILABLE
REMEDIES SHALL BE CUMULATIVE.

 

--------------------------------------------------------------------------------


 


(G)           NO WAIVER.  THE FAILURE OF ANY PARTY HERETO TO EXERCISE ANY RIGHT,
POWER OR REMEDY PROVIDED UNDER THIS AGREEMENT OR OTHERWISE AVAILABLE IN RESPECT
HEREOF AT LAW OR IN EQUITY, OR TO INSIST UPON COMPLIANCE BY ANY OTHER PARTY
HERETO WITH ITS OBLIGATIONS HEREUNDER, AND ANY CUSTOM OR PRACTICE OF THE PARTIES
AT VARIANCE WITH THE TERMS HEREOF, WILL NOT CONSTITUTE A WAIVER BY SUCH PARTY OF
ITS RIGHT TO EXERCISE ANY SUCH OR OTHER RIGHT, POWER OR REMEDY OR TO DEMAND SUCH
COMPLIANCE.


 


(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS NOT INTENDED TO
CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS OR REMEDIES
HEREUNDER.


 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE
TO ITS CHOICE OF LAW RULES).


 


(J)            DESCRIPTIVE HEADING.  THE DESCRIPTIVE HEADINGS USED HEREIN ARE
FOR REFERENCE PURPOSES ONLY AND WILL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(K)           EXPENSES.  ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY
INCURRING SUCH EXPENSES.


 


(L)            FURTHER ASSURANCES.  FROM TIME TO TIME, AT ANY OTHER PARTY’S
REQUEST AND WITHOUT FURTHER CONSIDERATION (BUT WITHOUT ANY OBLIGATION TO INCUR
ANY EXPENSE), EACH PARTY HERETO SHALL EXECUTE AND DELIVER SUCH ADDITIONAL
DOCUMENTS AND TAKE ALL SUCH FURTHER LAWFUL ACTION AS MAY BE NECESSARY OR
DESIRABLE TO CONSUMMATE AND MAKE EFFECTIVE, IN THE MOST EXPEDITIOUS MANNER
PRACTICABLE, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(M)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

[Remainder of this page intentionally left blank.  Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and each Stockholder have caused this Agreement to be
duly executed as of the day and year first written above.

 

 

 

SSA GLOBAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name: Kirk Isaacson

 

Title: President

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

 

 

 

 

Karen Richardson

 

 

 

 

 

 

 

 

 

 

 

Phillip Fernandez

 

 

 

 

 

 

 

 

 

 

 

Andrew Sherman

 

 

 

 

 

 

 

 

 

 

 

Ashok Santhanam

 

 

 

 

 

 

 

 

 

 

 

Kevin Yeaman

 

 

 

 

 

 

 

 

 

 

 

Roger Siboni

 

 

 

 

 

 

 

 

 

 

 

Fred Anderson

 

 

 

 

 

 

 

 

 

 

 

Mohan Gyani

 

 

 

 

 

 

 

 

 

 

 

Robert Joss

 

 

 

 

 

 

 

 

 

 

 

Douglas Mackenzie

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Stockholder

 

Owned Common
Stock

 

Options

 

Stock Units(1)

Karen Richardson

 

413,908

 

1,654,432

 

N/A

Phillip Fernandez

 

72,082

 

1,245,499

 

N/A

Andrew Sherman

 

48,186

 

214,406

 

N/A

Ashok Santhanam

 

0

 

325,000

 

N/A

Kevin Yeaman

 

88,878

 

728,124

 

N/A

Roger Siboni

 

1,161,812

 

220,000

 

N/A

Fred Anderson

 

0

 

60,000

 

N/A

Mohan Gyani

 

0

 

60,000

 

N/A

Robert Joss

 

15,000

 

181,250

 

10,769

Douglas Mackenzie

 

226,259

 

87,500

 

16,928

 

 

--------------------------------------------------------------------------------

(1) Each stock unit reflects the right to receive one share of Company Common
Stock pursuant to the Company’s Nonemployee Director Deferred Compensation Plan.

 

--------------------------------------------------------------------------------